United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.M., Appellant
and
SMALL BUSINESS ADMINISTRATION,
OFFICE OF DISASTER PERSONNEL,
Atlanta, GA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 14-954
Issued: September 26, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On March 20, 2014 appellant filed a timely appeal of a February 25, 2014 merit decision
of the Office of Workers’ Compensation Programs (OWCP). The Board docketed the appeal as
No. 14-954. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
Appellant filed a claim for benefits on February 15, 2013, which was accepted for tibia
fracture and fibula fracture. Appellant stopped work on the date of injury. He began receiving
compensation for temporary total disability and was placed on the periodic rolls. By letter dated
January 23, 2014, OWCP made a preliminary finding that an overpayment in the amount of
$10,010.11 had occurred because appellant was paid an incorrect pay rate during the period
April 1 to December 3, 2013. It further found that appellant was without fault in its creation.
The Board has duly considered the matter and notes that in the case of William A.
Couch, the Board held that, when adjudicating a claim, OWCP is obligated to consider all
2

1

5 U.S.C. § 8101 et seq.

2

41 ECAB 548 (1990).

evidence properly submitted by a claimant and received by OWCP before the final decision is
issued. In the present case, OWCP received a February 24, 2014 response from appellant to its
January 23, 2014 preliminary overpayment notice in which he requested a telephonic conference
to address waiver of the overpayment. Appellant also submitted a cover letter in which he
requested waiver of the overpayment due to financial hardship.
While OWCP is not required to list every piece of evidence submitted to the record, the
record is clear that the statement and financial documents appellant submitted, received by
OWCP on February 24, 2014, were not reviewed. In its February 25, 2014 decision, OWCP
finalized the January 23, 2014 preliminary determination that an overpayment had occurred and
denied waiver of the overpayment. It stated that no response had been received to the
preliminary decision when in fact the record reflects that OWCP received appellant’s response
on February 24, 2014. For this reason, the case will be remanded to OWCP to enable it to
properly consider appellant’s response and all the evidence submitted prior to the issuance of the
February 25, 2014 decision. Following further development as the OWCP deems necessary, it
shall issue an appropriate decision on the merits.
IT IS HEREBY ORDERED THAT the February 25, 2014 decision of the Office of
Workers’ Compensation Programs is set aside; the case record is remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: September 26, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

2

